DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 18, 2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 11-12, 21-23, 27-28, and 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0044061 A1 to Aella et al. (“Aella”) in view of U.S. Patent Application Publication No. 2013/0292625 A1 to Sandhu et al. (“Sandhu”) and U.S. Patent Application Publication No. 2010/0328994 A1 to Breitwisch et al. (“Breitwisch”).				As to claim 1, although Aella discloses a memory device, comprising: a first planar electrode (124) on a substrate (130); a second planar electrode (122) arranged over the first planar electrode (124); a switching element (110) arranged between the first planar electrode (124) and the second planar electrode (122), wherein a first side (close to 124) of the switching element (110) is arranged nearer the first planar electrode (124) and a second side (close to 122) of the switching element (110) is arranged nearer the second planar electrode (122); and a component (114) arranged between the switching element (110) and the second planar electrode (122), wherein the component (114) is in electrical communication with the second planar electrode (122); wherein the switching element (110) is thicker at the first side (close to 124) than at the second side (close to 122); wherein the switching element (110) is configured to provide a conductive filament formation region (conductive path), wherein the conductive filament formation region (conductive path) provided therein is thicker at the first side (close to 124) than the second side (close to 122) so that the conductive filament formation region (conductive path) has a narrower area at the second side (close to 122); wherein a width of the second planar electrode (122) along the second side (close to 122) of the switching element (110) is greater than a thickness of the switching element (110) at the second side (close to 122); and a height of the switching element (110) is greater than a width or diameter of the first side (close to 124) of the switching element (110) (See Fig. 1, Fig. 2, ¶ 0001, ¶ 0033, ¶ 0034, ¶ 0035, ¶ 0036, ¶ 0038, ¶ 0040, ¶ 0041, ¶ 0042, ¶ 0043, ¶ 0044, ¶ 0045, ¶ 0046, ¶ 0047, ¶ 0048, ¶ 0049) (Notes: the limitation “substrate” is a support for the claimed elements), Aella does not specifically disclose wherein an angle between a side wall surface and a first side surface of the switching element is in a range from 60° to 80°.					Sandhu discloses wherein the conductive filament formation region (21) provided therein is thicker at the first side (24a) than the second side (22a) so that the conductive filament formation region (21) has a narrower area at the second side (22a) (See Fig. 8, ¶ 0003, ¶ 0008, ¶ 0018, ¶ 0019, ¶ 0021, ¶ 0022, ¶ 0024, ¶ 0031, ¶ 0032, ¶ 0034).		Further, Breitwisch does show wherein an angle between a side wall surface and a first side surface of the switching element (208) is in a range from 60° to 80° (See Fig. 3, ¶ 0026, ¶ 0027) (Notes: Fig. 3 conveys the angle is about 70°).				It would have been obvious to one of ordinary skill in the art to have wherein the conductive filament formation region provided therein is thicker at the first side than the second side so that the conductive filament formation region has a narrower area at the second side because the leakage issue can be mitigated (See Sandhu ¶ 0008). 			Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Aella to have wherein an angle between a side wall surface and a first side surface of the switching element is in a range from 60° to 80° because such an angle allows the crystalline phase change material of the switching element to have a greater space in separating the volume of amorphous phase change material from the surrounding materials as taught by Breitwisch (See ¶ 0027).							Furthermore, the claim limitations “is configured to provide a conductive filament formation region, wherein the conductive filament formation region provided therein is thicker at the first side than the second side so that the conductive filament formation region has a narrower area at the second side” specifies an intended use or field of use, and is met by the prior art since it has been held that in device claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex Parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987).					Lastly, the applicant also has not established the critical nature of the “wherein an angle between a side wall surface and a first side surface of the switching element is in a range from 60° to 80°”, as the Specification explicitly discloses the angle is “non-limiting example”. “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims….In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have various ranges. 			It would also have been obvious to one of ordinary skill in the art at the time the invention was made to discover the optimum or workable ranges by routine experimentations to adjust the angle such that stability and isolation are obtained. See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).								As to claim 11, Aella further discloses wherein the memory device is a resistive random access memory device (See ¶ 0001).								As to claim 12, Aella discloses a method of forming a memory device, the method comprising: providing a first planar electrode (124) on a substrate (130); providing a switching element (110) over the first planar electrode (124); providing a component (114) over the switching element (110); and providing a second planar electrode (122) over the switching element (110), wherein the component (114) is in electrical communication with the second planar electrode (122); wherein a first side (close to 124) of the switching element (110) is arranged nearer the first planar electrode (124) and a second side (close to 122) of the switching element (110) is arranged nearer the second planar electrode (122); wherein the switching element (110) is thicker at the first side (close to 124) than at the second side (close to 122); wherein the switching element (110) is configured to provide a conductive filament formation region (conductive path); wherein the conductive filament formation region (conductive path) provided therein is thicker at the first side (close to 124) than the second side (close to 122) so that the conductive filament formation region (conductive path) has a narrower area at the second side (close to 122); wherein a width of the second planar electrode (122) along the second side (close to 122) of the switching element (110) is greater than the thickness of the switching element (110) at the second side (close to 122); and a height of the switching element (110) is greater than a width or diameter of the first side (close to 124) of the switching element (110) (See Fig. 1, Fig. 2, ¶ 0001, ¶ 0033, ¶ 0034, ¶ 0035, ¶ 0036, ¶ 0038, ¶ 0040, ¶ 0041, ¶ 0042, ¶ 0043, ¶ 0044, ¶ 0045, ¶ 0046, ¶ 0047, ¶ 0048, ¶ 0049) (Notes: the limitation “substrate” is a support for the claimed elements), Aella does not specifically disclose wherein an angle between a side wall surface and a first side surface of the switching element is in a range from 60° to 80°.												Sandhu discloses wherein the conductive filament formation region (21) provided therein is thicker at the first side (24a) than the second side (22a) so that the conductive filament formation region (21) has a narrower area at the second side (22a) (See Fig. 8, ¶ 0003, ¶ 0008, ¶ 0018, ¶ 0019, ¶ 0021, ¶ 0022, ¶ 0024, ¶ 0031, ¶ 0032, ¶ 0034).	Further, Breitwisch does show wherein an angle between a side wall surface and a first side surface of the switching element (208) is in a range from 60° to 80° (See Fig. 3, ¶ 0026, ¶ 0027) (Notes: Fig. 3 conveys the angle is about 70°).				It would have been obvious to one of ordinary skill in the art to have wherein the conductive filament formation region provided therein is thicker at the first side than the second side so that the conductive filament formation region has a narrower area at the second side because the leakage issue can be mitigated (See Sandhu ¶ 0008). 			Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Aella to have wherein an angle between a side wall surface and a first side surface of the switching element is in a range from 60° to 80° because such an angle allows the crystalline phase change material of the switching element to have a greater space in separating the volume of amorphous phase change material from the surrounding materials as taught by Breitwisch (See ¶ 0027).							Furthermore, the claim limitations “is configured to provide a conductive filament formation region, wherein the conductive filament formation region provided therein is thicker at the first side than the second side so that the conductive filament formation region has a narrower area at the second side” specifies an intended use or field of use, and is met by the prior art since it has been held that in device claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex Parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987).					Lastly, the applicant also has not established the critical nature of the “wherein an angle between a side wall surface and a first side surface of the switching element is in a range from 60° to 80°”, as the Specification explicitly discloses the angle is “non-limiting example”. “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims….In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir.1990). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have various ranges. 			It would also have been obvious to one of ordinary skill in the art at the time the invention was made to discover the optimum or workable ranges by routine experimentations to adjust the angle such that stability and isolation are obtained. See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).									As to claim 21, Aella further discloses wherein the width of the second planar electrode (122) extends beyond opposing tapering sidewalls of the switching element (110) (See Fig. 1).											As to claim 22, Aella further discloses wherein a width of the first planar electrode (124) along the first side (close to 124) of the switching element (110) is greater than the thickness of the switching element (110) at the first side (close to 124), wherein the width of the first planar electrode (124) extends beyond the opposing tapering sidewalls of the switching element (110), and the memory device further comprises: a dielectric layer (140) arranged between the first planar electrode (124) and the second planar electrode (122), wherein the dielectric layer (140) is arranged around the switching element (110) (See Fig. 1, ¶ 0048).						As to claim 23, Aella further discloses wherein the width of the second planar electrode (122) along the second side (close to 122) of the switching element (110) is substantially equal to the width of the first planar electrode (124) along the first side (close to 124) of the switching element (110) (See Fig. 1).						As to claim 27, Aella further discloses wherein the switching element (110) has a trapezoidal cross-section (See Fig. 1, ¶ 0046).							As to claim 28, Aella further discloses wherein the memory device is a phase-change random access memory device (See Fig. 1, ¶ 0034).						As to claim 42, Aella in view of Breitwisch further shows wherein the angle between the side wall surface and the first side surface of the switching element (110/208) is greater than 60° and less than 80° (See Breitwisch Fig. 3).				As to claim 43, it would have been obvious to one of ordinary skill in the art where Aella in view of Breitwisch further discloses wherein a thickness of the first side is more than twice a thickness of the second side because the dimensions are designed to obtain stability and isolation (See Aella and Breitwisch).					
Claims 2, 24, and 43 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0044061 A1 to Aella et al. (“Aella”), U.S. Patent Application Publication No. 2013/0292625 A1 to Sandhu et al. (“Sandhu”), and U.S. Patent Application Publication No. 2010/0328994 A1 to Breitwisch et al. (“Breitwisch”) as applied to claims 1 and 23 above, and further in view of U.S. Patent Application Publication No. 2008/0012079 A1 to Zaidi (“Zaidi”). The teachings of Aella, Sandhu, and Breitwisch have been discussed above.		As to claim 2, although Aella and Breitwisch disclose the switching element (110/208) has a trapezoidal cross-section (See Aella Fig. 1, ¶ 0046 and Breitwisch Fig. 3, ¶ 0027), Aella, Sandhu, and Breitwisch do not further disclose wherein the switching element has a vertical triangular cross-section thicker at the first side than at the second side.												However, Zaidi does disclose wherein the switching element (206) has a vertical triangular cross-section thicker at the first side (208) than at the second side (210) (See Fig. 2, ¶ 0045, ¶ 0046, ¶ 0047).									In view of the teachings of Aella, Sandhu, Breitwisch, and Zaidi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Aella, Sandhu, and Breitwisch to have wherein the switching element has a vertical triangular cross-section thicker at the first side than at the second side because such a miniaturized triangular cross-section allows the memory device to be placed in an array to achieve low power consumption (Zaidi ¶ 0047). 												As to claim 24, Aella in view of Zaidi discloses further comprising: a second switching element (110/206) arranged between the first planar electrode (124/202) and the second planar electrode (122/204), wherein a first side (close to 124/208) of the second switching element (110/206) is arranged nearer the first planar electrode (124/202) and a second side (close to 122/210) of the second switching element (110/206) is arranged nearer the second planar electrode (122/204), wherein the second switching element (110/206) is thicker at the first side (close to 124/208) than at the second side (close to 122/210), wherein the second switching element (110/206) is configured to provide a conductive filament formation region (conductive path), wherein the second switching element (110/206) is disposed coplanar with and adjacent to the switching element (110/206), and wherein the dielectric layer (140/216) is arranged around the second switching element (110/206) and extends between the second switching element (110/206) and the switching element (110/206) (See Aella Fig. 1, Fig. 2 and Zaidi Fig. 2, Fig. 14, ¶ 0046, ¶ 0047, ¶ 0055-¶ 0067) (Notes: the array of Fig. 2 of Zaidi meets the claimed limitation) as the memory device formed in an array is highly integrated with high density of storage elements.						As to claim 43, it would have been obvious to one of ordinary skill in the art where Aella in view of Breitwisch and Zaidi further discloses wherein a thickness of the first side (208) is more than twice a thickness of the second side (210) because such a vertical triangular cross-section that is more than twice thicker at the first side than at the second side provides a miniaturized the memory device to be placed in an array to achieve low power consumption (See Zaidi Fig. 2, ¶ 0045, ¶ 0046, ¶ 0047).		
Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0044061 A1 to Aella et al. (“Aella”), U.S. Patent Application Publication No. 2013/0292625 A1 to Sandhu et al. (“Sandhu”), and U.S. Patent Application Publication No. 2010/0328994 A1 to Breitwisch et al. (“Breitwisch”) as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2008/0203374 A1 to Chuo et al. (“Chuo”). The teachings of Aella, Sandhu, and Breitwisch have been discussed above.			As to claim 41, Aella in view of Chuo further discloses wherein the width or diameter of the first side (close to 124) of the switching element (110/106) is in a range from about 70nm to about 90nm, a width or diameter of the second side (close to 122) of the switching element (110/106) is in a range from about 20nm to about 40nm, and the height of the switching element (110/106) is in a range from about 100nm to about 120nm (See Aella ¶ 0041, ¶ 0042, ¶ 0043, ¶ 0044, ¶ 0046, ¶ 0047 and Chuo ¶ 0024), where Chuo discloses the width of 2nm to 120nm and the height of 1 nm to 200 nm and Aella discloses several width ratios such that one of ordinary skill in the art would have selected suitable widths/diameters and height for structural stability, optimal storage property, and isolation surrounding the switching element (See Aella, Sandhu, Breitwisch, and Chuo).
Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2019/0044061 A1 to Aella et al. (“Aella”), U.S. Patent Application Publication No. 2013/0292625 A1 to Sandhu et al. (“Sandhu”), and U.S. Patent Application Publication No. 2010/0328994 A1 to Breitwisch et al. (“Breitwisch”) as applied to claim 1 above, and further in view of U.S. Patent Application Publication No. 2017/0244031 A1 to Jeong et al. (“Jeong”). The teachings of Aella, Sandhu, and Breitwisch have been discussed above.			As to claim 44, although Aella discloses wherein the switching element (110) comprises a phase change material (See ¶ 0033, ¶ 0034), Aella, Sandhu, and Breitwisch do not further disclose wherein the switching element comprises a binary oxide.														However, Jeong does disclose wherein the switching element (137) comprises a phase change material and a binary oxide (See ¶ 0049, ¶ 0056, ¶ 0057, ¶ 0058).			In view of the teaching of Jeong, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Aella to have wherein the switching element comprises a binary oxide because a binary oxide and a phase change material are known variable resistance materials to serve as the switching element having resistance-changing characteristic (See ¶ 0049, ¶ 0056, ¶ 0057, ¶ 0058).	

Response to Arguments
Applicant's arguments with respect to claims 1 and 12 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
Prior art made of record is considered pertinent to Applicants’ disclosure:
Redaelli et al. (US 2018/0315475 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID CHEN whose telephone number is (571)270-7438. The examiner can normally be reached M-F 12-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID CHEN/Primary Examiner, Art Unit 2815